Case: 20-40295     Document: 00516218442        Page: 1   Date Filed: 02/25/2022




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 25, 2022
                                 No. 20-40295                       Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Donald Tarnawa,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:03-CR-144-1


   Before Jones, Haynes, and Costa, Circuit Judges.
   Edith H. Jones, Circuit Judge:
         The original criminal judgment entered against Appellant Donald
   Tarnawa recommended that he contribute some of his prison wages toward
   his multimillion-dollar restitution obligation through the Inmate Financial
   Responsibility Program (“IFRP”). The obligation was vacated, however, by
   a federal habeas judgment issued in another circuit. Subsequently, the
   government moved to modify the original judgment because Tarnawa’s
   exemption from the IFRP materially changed his economic circumstances as
   contemplated by 18 U.S.C. § 3664(k). The convicting court granted the
   modification. Its judgment is AFFIRMED.
Case: 20-40295        Document: 00516218442              Page: 2       Date Filed: 02/25/2022

                                         No. 20-40295


                                    I. BACKGROUND
           After serving a prison sentence in Florida in the 1990s, Tarnawa
   assumed the identities of several fellow prisoners, formed at least six
   corporate entities, and proceeded to swindle investors out of $27,636,962.00.
   A jury convicted Tarnawa of five counts of wire fraud, six counts of bank
   fraud, and 20 counts of money laundering. The district court sentenced him
   in May 2005 to 480 months of imprisonment, followed by five years of
   supervised release.          The court further ordered Tarnawa to pay
   $13,491,048.00 in restitution to five victims, specifying:
           Restitution payments to being [sic] immediately. Any amount
           that remains unpaid when the defendant’s supervision
           commences is to be paid on a monthly basis at a rate of at least
           ten percent of the defendant’s gross income, to be changed
           during supervision, if needed, based on the defendant’s
           changed circumstances pursuant to 18 U.S.C. § 3664(k). While
           incarcerated, it is recommended that the defendant participate
           in the [IFRP] at a rate determined by the Bureau of Prisons staff
           in accordance with the requirements of the Inmate Financial
           Responsibility Program. 1
           The Bureau of Prisons (“BOP”) transferred Tarnawa from Texas to
   California in August 2009. Tarnawa thereafter filed a 28 U.S.C. § 2241
   habeas petition. He contended that the warden impermissibly forced him to
   pay $30 a month toward restitution because the judgment did not establish a
   payment schedule and thereby unlawfully delegated authority to do so under



           1
             “Inmates participating in IFRP commit a percentage of funds earned through
   prison employment toward payment of court-ordered monetary obligations.” United States
   v. Diehl, 848 F.3d 629, 633 (5th Cir. 2017) (citing United States v. Pacheco-Alvarado,
   782 F.3d 213, 218 (5th Cir.), cert. denied, 577 U.S. 879, 136 S. Ct. 175 (2015)); see also
   28 C.F.R. § 545.10-11. Though participation is voluntary, “inmates who decline to
   participate or fail to comply with their agreed upon financial plan may face consequences
   such as limitations on work details or housing placement.” Diehl, 848 F.3d at 633 (citations
   omitted).




                                                2
Case: 20-40295         Document: 00516218442              Page: 3       Date Filed: 02/25/2022




                                          No. 20-40295


   the Mandatory Victim Restitution Act (“MVRA”). Tarnawa v. Ives, No.
   2:09-CV-02429, 2011 WL 1047701, at *1 (E.D. Cal. Mar. 18, 2011). The
   California district court granted Tarnawa’s habeas petition in April 2013 and
   ordered the warden to exempt him from the IFRP “unless the sentencing
   court specifies the restitution schedule.” 2 Tarnawa v. Ives, No. 2:09-CV-
   02429, Dkt. 28 (E.D. Cal. Apr. 4, 2013).
           The government then moved the sentencing court in the Eastern
   District of Texas to modify the original judgment under 18 U.S.C. § 3664(k)
   based on Tarnawa’s materially changed economic circumstances, namely
   “his exemption from the [IFRP].” It argued that Tarnawa’s exemption from
   the IFRP materially changed his economic circumstances because Tarnawa
   would no longer face consequences for not contributing earnings toward his
   restitution obligation while incarcerated. The government emphasized that,
   given Tarnawa’s lengthy sentence, his victims could only be compensated
   with funds he earned while incarcerated. Thus, it requested a modified
   judgment requiring Tarnawa to pay 50 percent of his earnings toward the
   restitution obligation. Tarnawa moved to dismiss on the grounds that the
   sentencing court lacked jurisdiction to modify the judgment, and an order
   under § 3664(k) could not require him to participate in the IFRP. Tarnawa
   further emphasized that his economic circumstances had not materially



           2
             The California district court originally dismissed the petition. Id. at *3. But the
   Ninth Circuit vacated that judgment and remanded in light of its decision in Ward v.
   Chavez, 678 F.3d 1042 (9th Cir. 2012) (holding that that a judgment impermissibly
   delegated authority to set a payment schedule to the BOP). Tarnawa v. Ives, No. 11- 17641
   (9th Cir. Feb. 26, 2013); Tarnawa v. Ives, No. 2:09-CV-02429, Dkt. 25 (E.D. Cal. Feb. 26,
   2013). The Ward court did, however, acknowledge that “‘the Fourth, Fifth, and Seventh
   Circuits have held that a judgment of conviction need not contain a schedule of restitution
   payments to be made during the period of incarceration.’” 678 F.3d at 1047 n.2 (quoting
   United States v. Lemoine, 546 F.3d 1042, 1048 n.4 (9th Cir. 2008)).




                                                3
Case: 20-40295         Document: 00516218442               Page: 4       Date Filed: 02/25/2022




                                           No. 20-40295


   changed. The sentencing court granted the government’s motion and
   amended the judgment to state:
           While incarcerated, it is recommended that the defendant
           participate in the [IFRP]. During the term of imprisonment,
           restitution is payable every three months in an amount, after a
           telephone allowance, equal to 50 percent of the funds
           deposited into the defendant’s inmate trust fund account.
   Tarnawa timely appealed and was appointed pro bono counsel.
                             II. STANDARD OF REVIEW
           This court “review[s] the legality of the district court’s order of
   restitution de novo . . . . [and] the propriety of a particular award for an abuse
   of discretion.” United States v. Hughey, 147 F.3d 423, 436 (5th Cir. 1998)
   (citing United States v. Chaney, 964 F.2d 437, 451 (5th Cir. 1992)). Factual
   findings supporting the award are reviewed for clear error. See United States
   v. Sharma, 703 F.3d 318, 322 (5th Cir. 2012) (citation omitted)).
           The parties appear to dispute the appropriate standard of review of a
   judgment modified under Sec 3664(k). Our sister circuits seem to take
   different positions on whether to conduct appellate review de novo 3 or for
   abuse of discretion. 4 We need not take a position on the precise standard


           3
             See United States v. Grant, 235 F.3d 95, 99 (2d Cir. 2000); United States v. Bratton-
   Bey, 564 F. App’x. 28, 29 (4th Cir. 2014) (per curiam) (citing Grant, 235 F.3d at 99); United
   States v. Baxter, 2019 WL 661502, at *1 (D.C. Cir. 2019) (per curiam) (citing United States
   v. Simpson-El, 856 F.3d 1295, 1296 (10th Cir. 2017) (assuming without deciding that a de
   novo standard of review applied)).
           4
             See United States v. Knight, 315 F. App’x. 435, 436-37 (3d Cir. 2009) (citation
   omitted); United States v. Holley, No. 19-5492, 2020 WL 2316052, at *2 (6th Cir. Jan. 29,
   2020) (per curiam) (citing United States v. Dale, 613 F. App’x 912, 913 (11th Cir. 2015) (per
   curiam)); United States v. Boal, 534 F.3d 965, 968 (8th Cir. 2008) (citing United States v.
   Vanhorn, 399 F.3d 884, 886 (8th Cir. 2005) (per curiam)); United States v. McClamma,
   146 F. App’x. 446, 448 (11th Cir. 2005) (per curiam) (citing Vanhorn, 399 F.3d at 886). The




                                                 4
Case: 20-40295       Document: 00516218442             Page: 5      Date Filed: 02/25/2022




                                        No. 20-40295


   because the modification must be affirmed either way. And on this record, it
   is also unnecessary to decide which party bears the burden of proof when the
   government seeks modification pursuant to § 3664(k).
                                   III. DISCUSSION
          The MVRA requires defendants pay restitution if they commit “an
   offense against property . . . including any offense committed by fraud or
   deceit[,]”and “an identifiable victim or victims . . . suffered a physical injury
   or pecuniary loss.” 18 U.S.C. § 3663A(c)(1)(A)(ii), (c)(1)(B). Upon making
   such findings, district courts must “order restitution to each victim in the full
   amount of each victim’s losses as determined by the court and without
   consideration of the economic circumstances of the defendant.”
   18 U.S.C. § 3664(f)(1)(A)). “A person sentenced to pay . . . restitution, shall
   make such payment immediately, unless, in the interest of justice, the court
   provides    for    payment      on   a    date   certain    or    in installments.”
   18 U.S.C. § 3572(d)(1). But the MVRA further requires courts to “specify
   in the restitution order the manner in which, and the schedule according to
   which, the restitution is to be paid in consideration of . . . .” the defendant’s
   assets, income, and financial obligations. 18 U.S.C. § 3664(f)(2).
          A sentence imposing restitution constitutes a final judgment; but,
   because § 3664(f)(2) only accounts for the defendant’s financial
   circumstances at sentencing, the MVRA instructs that:
          the defendant shall notify the court and the Attorney General
          of any material change in the defendant’s economic
          circumstances that might affect the defendant’s ability to pay
          restitution. The court may also accept notification of a material


   different standards may depend on whether a court is interpreting the statutory language
   to determine if there is jurisdiction to modify as opposed to review of the exercise of
   discretion where the statute allows it.




                                              5
Case: 20-40295      Document: 00516218442             Page: 6   Date Filed: 02/25/2022




                                       No. 20-40295


          change in the defendant’s economic circumstances from the
          United States or from the victim. The Attorney General shall
          certify to the court that the victim or victims owed restitution
          by the defendant have been notified of the change in
          circumstances. Upon receipt of the notification, the court may,
          on its own motion, or the motion of any party, including the
          victim, adjust the payment schedule, or require immediate
          payment in full, as the interests of justice require.
   18 U.S.C. § 3664(k), (o)(1)(D). Procedurally, courts determine whether a
   defendant’s economic circumstances have materially changed “by an
   objective comparison of a defendant’s financial condition before and after a
   sentence is imposed.” United States v. Franklin, 595 F. App’x 267, 273 (5th
   Cir. 2014) (per curiam) (quoting Grant, 235 F.3d at 100). Substantively, a
   material change is “a bona fide change in the defendant’s financial condition,
   either positive or negative.” Cani v. United States, 331 F.3d 1210, 1215 (11th
   Cir. 2003) (citation omitted) (emphasis in original); see also United States v.
   Grigsby (Grigsby II), 579 F. App’x 680, 684 (10th Cir. 2014) (citing Cani,
   331 F.3d at 1215). A change must also be immediate to be material. See
   Vanhorn, 399 F.3d at 886; see also United States v. Surber, 94 F. App’x. 355,
   356 (7th Cir. 2004) (per curiam).
          “In summary, the MVRA requires the district court to: (a) order the
   full amount of restitution; (b) establish an original payment schedule that
   takes into consideration the defendant’s financial situation; and (c) respond
   to any change in the defendant’s economic condition by adjusting the
   schedule. All of this has the goal of making ‘full payment’ in the shortest time
   possible.” United States v. Scales, 639 F. App’x. 233, 239 (5th Cir. 2016).
                                           A.
          Tarnawa argues that the sentencing court erred by modifying the
   judgment pursuant to § 3664(k) without articulating its consideration of the




                                            6
Case: 20-40295       Document: 00516218442         Page: 7   Date Filed: 02/25/2022




                                    No. 20-40295


   factors under § 3664(f)(2). To support this argument, Tarnawa cites the
   Fourth Circuit’s decision in United States v. Grant. In Grant, the court held
   that “it is not sufficient that the district court merely consider [the
   defendant’s financial resources, assets, projected income and other financial
   obligations under § 3664(f)(2)]; the court must actually demonstrate its
   consideration of them on the record.” 715 F.3d 552, 558 (4th Cir. 2013)
   (citations omitted). But the § 3664(f)(2) factors are relevant when the court
   fixes the original restitution payment schedule. Tarnawa cites no authorities
   that link the § 3664(f)(2) factors to § 3664(k). The absence of any such link
   in the MVRA’s plain text forecloses Tarnawa’s attempt to import
   interpretations of § 3664(f)(2) into § 3664(k).
          But, even if the § 3664(f)(2) factors did apply to modifications under
   § 3664(k), Grant conflicts with this court’s precedents. The Fifth Circuit
   holds that district courts “need not make specific findings [when originally
   imposing restitution] if the record provides an adequate basis to support the
   restitution order.” United States v. Blocker, 104 F.3d 720, 737 (5th Cir. 1997)
   (citing United States v. St. Gelais, 952 F.2d 90, 97 (5th Cir.), cert. denied,
   506 U.S. 965, 113 S. Ct. 439 (1992)). Put another way, “[s]entencing judges
   are accorded broad discretion in ordering restitution and are not required to
   make specific findings on each factor listed in § 3664.” United States v.
   Impson, 129 F.3d 606, 1997 WL 680365, at *1 (citations omitted) (5th Cir.
   1997) (per curiam). Thus, Tarnawa’s first argument for vacating the modified
   judgment fails.
                                         B.
          Tarnawa further argues that the sentencing court erred because his
   ability to accumulate wages while incarcerated does not constitute a material
   change in his economic circumstances. He relies on United States v. Hughes,
   914 F.3d 947, 951 (5th Cir. 2019), where this court remarked in dicta that “it




                                          7
Case: 20-40295      Document: 00516218442          Page: 8    Date Filed: 02/25/2022




                                    No. 20-40295


   is dubious whether the gradual accumulation of prison wages constitutes a
   ‘material change in the defendant’s economic circumstances,’” as
   contemplated by § 3664(k). This argument is also unpersuasive.
          The    “material    change”    occurred     in   Tarnawa’s    economic
   circumstances when, as a consequence of the California court’s habeas
   judgment, he became exempt from the IFRP and was allowed to keep 100%
   of his prison wages, as opposed to being required to hand over $30/month
   toward restitution (the amount prescribed by the prison warden). For more
   than seven years, until the district court here ordered a payment schedule,
   Tarnawa was not required to devote any of his wages to the restitution
   obligation. This one-time event occurred when the court relieved Tarnawa
   from what would otherwise have been a significant deduction from his inmate
   wages. Hence this event differentiates Tarnawa’s situation from the mere
   gradual accumulation of prison wages. See, e.g., Grant, 235 F.3d at 97-98,
   100-01 (defendant’s circumstances changed materially after state authorities
   unfroze inmate account holding $400); United States v. White, 745 F. App’x
   646, 648 (7th Cir. 2018) (per curiam) (influx of over $5,000 into inmate
   account was material change); United States v. Dye, 48 F. App’x 218, 220
   (8th Cir. 2002) (per curiam) (access to previously seized computer and $1,261
   constituted material change); United States v. Kidd, 23 F.4th 781, 787 (8th
   Cir.) (“even a ‘gradual accumulation of prison wages’ could in some
   circumstances constitute a ‘material change in the defendant’s economic
   circumstances[]’”) (quoting Hughes, 914 F.3d at 951).
          Moreover, holding that an exemption from the IFRP does not
   materially change a defendant’s economic circumstances would undermine
   the principles of criminal restitution. A convicted criminal “cannot escape
   his responsibility to restore his victims by hiding behind his sentencing order,
   not when he has the means to pay and not when the law provides a remedy




                                          8
Case: 20-40295       Document: 00516218442         Page: 9   Date Filed: 02/25/2022




                                    No. 20-40295


   that the government and the district court may act upon.” United States v.
   Rand, 924 F.3d 140, 143-44 (5th Cir. 2019). Because § 3664(k) expressly
   provides a mechanism to avoid that result, Tarnawa should not be allowed to
   exploit his conditional exemption from the IFRP to limit or deny
   compensation to the victims. Particularly is this true because Tarnawa
   himself sought the habeas order that only conditionally exempted him from
   what the California courts considered a technically-unauthorized IFRP
   order.
            For these reasons, the judgment of the district court is AFFIRMED.




                                         9